Ernest Green v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-281-CR

     ERNEST GREEN,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 252nd District Court
Jefferson County, Texas
Trial Court # 67350
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Ernest Green pleaded guilty to theft of property valued at $750 or more but less than $20,000. 
Green pleaded true to enhancement allegations, increasing the punishment range to that provided
for an habitual offender.  Pursuant to a plea agreement, the court deferred an adjudication of guilt
and placed Green on unadjudicated community supervision for ten years.  The court subsequently
adjudicated Green’s guilt and sentenced him to twenty-five years’ imprisonment.  Green filed a
general notice of appeal.
      To properly invoke the jurisdiction of this Court over an appeal from a negotiated guilty plea,
an appellant must file a notice of appeal which complies with Rule of Appellate Procedure
25.2(b)(3).  White v. State, 61 S.W.3d 424, 429 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(b)(3).  This rule applies with equal force to “an appeal, made either before or after an
adjudication of guilt, by a defendant placed on deferred adjudication who challenges an issue
relating to his conviction.”  Woods v. State, 68 S.W.3d 667, 669 (Tex. Crim. App. 2002).
      Green’s general notice of appeal does not comply with Rule 25.2(b)(3).  Accordingly, we
dismiss his appeal for want of jurisdiction.
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed October 30, 2002
Do not publish
[CRPM]